UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

BARTON E. SPICER; JUAN CURTIS;
DANIEL W. ROBEY; GARNELL WALLS;
DALE WILSON; JUDITH SLATES; ALVIN
JOHNSON; THOMAS FITZGERALD;
JOSEPH CRILE; KENNETH WELCH,
                                                                  No. 99-2567
Plaintiffs-Appellants,

v.

LOCAL UNION 1900,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Andre M. Davis, District Judge.
(CA-99-1135-AMD)

Submitted: May 31, 2000

Decided: August 9, 2000

Before WILKINS, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Joe C. Ashworth, Leonardtown, Maryland, for Appellants. Richard
M. Resnick, Sue D. Gunter, SHERMAN, DUNN, COHEN, LEIFER
& YELLIG, P.C., Washington, D.C., for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Barton Spicer and nine other former employees (Appellants) of the
Potomac Electric Power Company filed this suit as a result of their
dissatisfaction with the representation provided by their local chapter
of the International Brotherhood of Electrical Workers (Local 1900)
in the wake of their termination from Potomac Electric during a
reduction in force. In their civil suit, the Appellants alleged that they
signed a severance package and release with Potomac Electric relying
on the representations of Local 1900 officials who promised to pursue
additional remedies for their termination. Local 1900 ultimately
decided not to seek arbitration regarding the reorganization, and the
Appellants did not receive additional compensation for their termina-
tion. The Appellants filed suit, advancing not only a federal claim of
breach of the duty of fair representation, see Vaca v. Sipes, 386 U.S.
171, 190 (1967), but also several state law claims arising from what
they claim were misrepresentations from the local regarding its plans
to contest the reorganization. The district court dismissed the state
law claims as preempted by federal law and ultimately dismissed the
federal claim on the ground that the Appellants no longer wished to
pursue the civil suit. Appellants appealed the district court's final
order.

On appeal, the Appellants claim that the district court erred in
determining that their state law claims for claims of negligent misrep-
resentation, fraudulent misrepresentation, and constructive fraud on
the part of the local were preempted by federal labor law under the
Labor Management Relations Act. See 29 U.S.C. § 185 (1994). In
addition, the Appellants contend that the district court abused its dis-
cretion by dismissing their claim of a breach of duty of fair represen-
tation. After a thorough review of the record and the Appellants' state
law claims, we conclude that the district court did not err in dismiss-
ing the claims as preempted. See Franchise Tax Bd. v. Construction

                     2
Laborers Vacation Trust, 463 U.S. 1, 23 (1983); see also Caterpillar
Inc. v. Williams, 482 U.S. 386, 394 (1987) (noting that state law does
not provide "an independent source of private rights to enforce
collective-bargaining contracts"). In addition, we find that the district
court did not abuse its discretion in determining that the Appellants'
apparent abandonment of the suit evinced a desire to have the remain-
ing claim dismissed.

In the absence of reversible error on the part of the district court,
the orders dismissing the civil action are affirmed. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                     3